



EXHIBIT 10.2


REVOLVING CREDIT NOTE
$20,000,000    April 3, 2019


FOR VALUE RECEIVED, on the last day of the Revolving Credit Period, the
undersigned, PEOPLES BANCORP INC., an Ohio corporation (“Borrower”), promises to
pay to the order of U.S. BANK NATIONAL ASSOCIATION, a national banking
association (“Lender”), the principal sum of Twenty Million Dollars
($20,000,000) or such lesser sum as may then constitute the aggregate unpaid
principal amount of all Loans made by Lender to Borrower pursuant to the Loan
Agreement (defined below). The aggregate principal amount of Loans which Lender
shall be committed to have outstanding under this Revolving Credit Note (this
“Note”) at any one time shall not exceed $20,000,000, which amount may be
borrowed, paid, re-borrowed and repaid, in whole or in part, subject to the
terms and conditions of this Note and of the Loan Agreement.
Borrower further promises to pay to the order of Lender interest on the unpaid
principal balance from time to time outstanding under this Note at the rate(s)
and on the dates set forth in the Loan Agreement.
All payments received by Lender under this Note shall be allocated among the
principal, interest, collection costs and expenses and other amounts due under
this Note in such order as Borrower advised, except that if an Event of Default
has occurred and is continuing, such amounts shall be allocated is such manner
as Lender shall elect. The amount of interest accruing under this Note shall be
computed on an actual day, 360-day year basis.
All payments of principal and interest under this Note shall be made in lawful
currency of the United States in Federal or other immediately available funds at
the office of Lender situated at One US Bank Plaza, 7th Street & Washington
Avenue, St. Louis, Missouri 63101, or at such other place as Lender may from
time to time designate in writing.
Lender shall record in its books and records the date and amount of each Loan
made by it to Borrower under this Note and the date and amount of each payment
of principal and/or interest made by Borrower with respect thereto; provided,
however, that the obligation of Borrower to repay each Loan made to Borrower
under this Note shall be absolute and unconditional, notwithstanding any failure
of Lender to make any such recordation or any mistake by Lender in connection
with any such recordation. The books and records of Lender showing the account
between Lender and Borrower shall be admissible in evidence in any action or
proceeding and shall constitute prima facie proof of the items therein set forth
absent manifest error.
This Note is the “Note” referred to in the Loan Agreement dated as of the
Effective Date by and between Borrower and Lender, as the same may from time to
time be amended, modified, extended, renewed or restated (the “Loan Agreement”;
all capitalized terms used and not otherwise defined in this Note shall have the
respective meanings ascribed to them in the Loan Agreement). The Loan Agreement,
among other things, contains provisions for acceleration of the maturity of this
Note upon the occurrence of certain stated events and also for prepayments on
account of the principal of this Note and interest on this Note prior to the
maturity of this Note upon the terms and conditions specified therein.
If Borrower shall fail to make any payment of any principal of or interest on
this Note as and when the same shall become due and payable subject to any
applicable cure or grace period, or if any Event of Default shall have occurred
and be continuing under or within the meaning of the Loan Agreement, then
Lender’s obligation to make additional Loans under this Note may be terminated
in the manner and with the effect as provided in the Loan Agreement and the
entire outstanding principal balance of this Note and all accrued and unpaid
interest thereon may be declared to be immediately due and payable in the manner
and with the effect as provided in the Loan Agreement.
In the event that any payment of any principal of or interest on this Note is
not paid when due, whether by reason of maturity, acceleration or otherwise, and
this Note is placed in the hands of an attorney or attorneys for collection, or
if this Note is placed in the hands of an attorney or attorneys for
representation of Lender in connection with bankruptcy or insolvency proceedings
of Borrower relating to or affecting this Note, Borrower hereby promises to pay
to the order of Lender, in addition to all other amounts otherwise due on, under
or in respect of this Note, the reasonable costs and expenses of such
collection, foreclosure and representation, including, without limitation,
reasonable attorneys’ fees and expenses (whether or not litigation shall be
commenced in aid thereof). All parties hereto severally waive presentment for
payment, demand for payment, protest, notice of protest and notice of dishonor.





--------------------------------------------------------------------------------





This Note shall be governed by and construed in accordance with the substantive
laws of the State of Ohio (without reference to conflict of law principles).


Borrower:
PEOPLES BANCORP INC.


By: /s/ John C. Rogers
Name: John C. Rogers
Title: Executive Vice President,
Chief Financial Officer and Treasurer





